

Exhibit 10.2








August 21, 2014


William P. Matt
3990 Molland
New Albany, Ohio 43054


Dear Will:


This letter reflects the terms under which Popeyes Louisiana Kitchen, Inc.
(“Popeyes”) would assist you in the event you accept our offer to join us as
CFO, and your move to Atlanta results in you selling your current house for less
than your current cost basis of $2,250,000 (the “Cost Basis Amount”). Based on
that understanding, we would offer you the following assistance related to your
selling of your Ohio house:


•
A one one-time payment (the “Payment”) to be made by Popeyes to you covering
fifty percent (50%) of the difference, if any, between: (1) the Cost Basis
Amount, and (2) the eventual selling price of the house (the “Selling Price”),
if that Selling Price is less than the Cost Basis Amount. The difference will be
calculated based on the gross selling price of the house. Notwithstanding
anything to the contrary herein, the Payment shall not exceed One Hundred Fifty
Thousand Dollars ($150,000.00).



The Payment is contingent upon the following conditions:


•
You must be an employee of Popeyes at the time of the closing on the sale of
your house;

•
Delivery to Popeyes of the final closing statement executed by all required
parties showing the gross sales price of the house;

•
Delivery to Popeyes of a statement from the closing attorney or closing agent
certifying that the closing has occurred on the house, that all monies have been
disbursed, all documents have been delivered and that there are no unsatisfied
conditions on the closing;

•
Verification of the Cost Basis Amount; and

•
Your understanding and agreement that Popeyes reserves the right to require full
repayment of the Payment in the event you leave the employment of Popeyes for
any reason within twelve (12) months of the date of the Payment.






--------------------------------------------------------------------------------







You will be provided the Payment no later than ten (10) business days from
satisfaction of the conditions listed above.


The terms of this letter shall be memorialized in a written agreement between
Popeyes and you upon your first date of employment with Popeyes as its CFO.


Please let me know if you have any questions regarding this letter.


Sincerely:


/s/ Cheryl A. Bachelder
Cheryl A. Bachelder
Chief Executive Officer
Popeyes Louisiana Kitchen, Inc.




cc: Sonny Cohen






Acknowledged and Agreed to
this ___ day of August, 2014.


By:__/s/ William P. Matt___
William P. Matt

